Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128510                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  PAMELA PEREZ,                                                                                          Maura D. Corrigan
           Plaintiff-Appellant,                                                                        Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  v                                                                 SC: 128510
                                                                    COA: 249737
                                                                    Wayne CC: 01-134649-CL
  FORD MOTOR COMPANY and
  DANIEL P. BENNETT,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 10, 2005
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  REMAND this case to that court for reconsideration in light of Elezovic v Ford Motor
  Company, 472 Mich 408 (2005).

        We do not retain jurisdiction.

        CAVANAGH, J., dissents and states as follows:

        I would grant leave to appeal to reexamine the wisdom of holding an agent of an
  employer individually liable under the Civil Rights Act, MCL 37.2101 et seq.

        WEAVER and KELLY, JJ., join the statement of CAVANAGH, J.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2006                    _________________________________________
           p0131                                                               Clerk